Citation Nr: 1611289	
Decision Date: 03/21/16    Archive Date: 03/29/16

DOCKET NO.  09-46 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California



THE ISSUE

Entitlement to service connection for hepatitis C.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from September 1969 to April 1971.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Oakland, California Department of Veteran Affairs (VA) Regional Office (RO).  In July 2014, the case was remanded (by a Veterans Law Judge (VLJ) other than the undersigned) for additional development.  It is now assigned to the undersigned.


FINDING OF FACT

The Veteran's hepatitis C was not manifested in, and is not shown to be related to, his service, to include as due to any risk factors therein.


CONCLUSION OF LAW

Service connection for hepatitis C is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  By correspondence dated in February 2007, VA notified the Veteran of the information needed to substantiate and complete his claim, to include notice of the information that he was responsible for providing, the evidence that VA would attempt to obtain, and how VA assigns disability ratings and effective dates.  The Veteran has had ample opportunity to respond/supplement the record, and has not alleged that any notice was less than adequate.

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  In July 2014, the Board remanded this case for updated treatment records and a VA examination; the AOJ has substantially complied with that remand.  A July 2014 letter asked the Veteran to provide identifying information and authorizations needed to secure all updated records of treatment for his hepatitis; he did not respond.  Updated VA records have been associated with the record.  The Veteran was afforded an August 2014 VA examination, pursuant to the Board's remand orders.  The report of that examination reflects consideration of the entire record, fully addresses the medical questions posed in the remand, and is adequate for rating purposes.  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all evidence of record.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after discharge when the evidence establishes that disability was incurred in service.  38 C.F.R. § 3.303(d).  Service connection may be established by showing continuity of symptomatology after discharge.  38 C.F.R. § 3.303(b).

To substantiate a claim of service connection, there must be evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  If the preponderance of the evidence is against the claim, the claim is to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

On service enlistment examination, tattoos were noted on both of the Veteran's arms; there was no indication of hepatitis or abnormal serology.  His STRs are silent for complaints, treatment, or diagnoses related to hepatitis, or any further notations regarding tattoos.  On April 1971 service separation examination, there was no notation of new tattoos or hepatitis.  Serology testing was nonreactive.  On May 1976 examination for service in the Reserves, the Veteran was noted to have ten tattoos that were acquired "prior to the last tour of duty [emphasis added]."  

A December 2006 VA serology report shows the Veteran was positive for the HCV antibody.  On December 2006 VA psychiatric examination, the examiner noted a recent diagnosis of hepatitis C.  March 2007 VA records show a diagnosis of chronic hepatitis C.  July 2007 VA records note the Veteran began treatment for hepatitis C.  A March 2010 VA treatment record notes the Veteran most likely had hepatitis C for thirty to forty years.  Subsequent VA records show that the Veteran continues to be followed for hepatitis C by VA providers.

On August 2014 VA examination, the diagnoses were hepatitis C and cirrhosis of the liver.  The examiner noted tattoos were found on both arms at enlistment in June 1969 and no jaundice or hepatitis was noted on separation examination.  He also noted the Veteran was referred for drunk driving at enlistment in the Reserves in May 1975.  Based on a review of the Veteran's medical records, hepatitis C was first diagnosed on routine laboratory testing in December 2006 and was asymptomatic at the time.  The Veteran reported receiving homemade tattoos prior to joining service and intranasal cocaine use in 1975 as the sole risk factors for hepatitis.  The examiner opined that the Veteran's current hepatitis was less likely than not incurred in or caused by his military service, explaining that the tattoos found on both arms were acquired prior to service, that he acquired no new tattoos since then, and that there is no documentation that any tattoos were acquired during service or of other risk factors for hepatitis C therein.  It was also noted that the documented admissions of cocaine use reflect that it was in the mid to late 1970s (i.e., postservice).  The examiner noted that the Veteran was totally asymptomatic until 2009, and that hepatitis was not discovered until December 2006 (which is significant as the average incubation period for hepatitis C is two to three months after exposure and at most ranges between two weeks to six months).  He also noted that HCV antibody tests become positive two to three months after exposure.

It is not in dispute that the Veteran has a current diagnosis of hepatitis C; VA records clearly document he has such disease.  However, there is nothing to suggest that the disease is related to service.  It was not manifested in service, and there is no probative evidence that it is related to a risk factor therein.  The Board notes the argument by the Veteran's representative in June 2014 written argument (that the Veteran's Reserve records note ten "new" tattoos, and that such were acquired during service).  However, a close review of the record found that the notation indicates the Veteran's ten tattoos were acquired prior to his last tour of duty.  This is consistent with his reports on August 2014 VA examination that he acquired "home done" tattoos prior to enlistment, and none since then.  Nothing else in the Veteran's service records suggests he acquired tattoos on active duty.  

While a layperson is certainly competent to identify risk factors for hepatitis C, whether such disease is attributable to a specific risk factor identified is a medical question beyond the scope of common knowledge, and requires medical expertise.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  There is no competent evidence in the record that attributes the Veteran's hepatitis C to a risk factor in service.  The Board acknowledges that a March 2010 VA treatment record includes a notation indicating onset of the Veteran's hepatitis may have been thirty or forty years prior, but that opinion is speculative, and does not include rationale or citation to supporting factual data.  It does not relate the Veteran's hepatitis C to a risk factor in service.  In fact, the Veteran himself has not identified any risk factors therein.  His self-reported risk factors were tattoos acquired prior to service and cocaine use (a misconduct etiology which would not be compensable) postservice.  The August 2014 VA examiner's opinion against the veteran's claim is supported by rationale that cites to the Veteran's own reports that his only risk factors for hepatitis were preservice homemade tattoos and postservice cocaine use.  The examiner also stressed that the normal incubation period for hepatitis is two to three months (on average) and at most ranges between two weeks and six months, while the Veteran's hepatitis was first discovered several decades postservice.  The August 2014 opinion is highly probative evidence in this matter and, weighed against the less probative supporting evidence, persuasive.  Consequently, service connection for hepatitis C is not warranted.

The preponderance of the evidence is against the Veteran's claim.  Therefore, the benefit of the doubt rule does not apply; the appeal in this matter must be denied.  


ORDER

Service connection for hepatitis C is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


